Per Curiam.
This is an appeal from an interlocutory order appointing a temporary receiver without notice in cause number 4587 entitled Gene Barger, et al. v. Caleb A. Busick, et al., filed in the Spencer Circuit Court. The appellees have filed no brief in answer to appellants’ brief, which under our decisions, has the effect of confessing the errors asserted by appellants. Meadows v. Hickman (1947), 225 Ind. 146, 73 N. E. 2d 343, and cases therein cited. This makes the order subject to reversal by this court.
*199Moreover, on December 13, 1951, this court; in an opinion by Judge Jasper, decided the trial judge had no jurisdiction to appoint the temporary receiver in-this cause, and ordered the temporary writ of prohibition made permanent. State ex rel. Busick, et al. v. Ewing, Judge, et al. (1951), 230 Ind. 188, 102 N. E. 2d 370. This became the law of this case in this appeal. State ex rel. Joint County Park Board of Ripley, Dearborn and Decatur Counties v. Verbarg (1950), 228 Ind. 280, 91 N. E. 2d 916.
The interlocutory order appointing a receiver without notice is reversed.
Note.—Reported in 102 N. E. 2d 499.